DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

         CITATION WAY CONDOMINIUM ASSOCIATION, INC.,
                          Appellant,

                                     v.

           WELLS FARGO BANK, N.A., and LESLIE LINDER,
                          Appellees.

                              No. 4D14-2667

                            [August 19, 2015]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joel T. Lazarus, Judge; L.T. Case No.
CACE12 012009 (11).

  Jacob A. Brainard, Scott C. Davis and Michael H. Casanover of
Business Law Group, Tampa, for appellant.

  Avri Ben-Hamo and Steven B. Greenfield of Aldridge Conners, LLP of
Counsel, Boca Raton, for appellee Wells Fargo Bank, N.A.

DAMOORGIAN, J.

   Citation Way Condominium Association, Inc. (“the Association”)
appeals a trial court’s order granting Wells Fargo Bank, N.A.’s (“Wells
Fargo”) motion to enforce final judgment and to determine amounts due to
the Association for unpaid assessments under section 718.116, Florida
Statutes (2013). We affirm the trial court’s order for the reasons discussed
below, and further affirm as to the Association’s other arguments on
appeal without comment.

   Wells Fargo, as the servicing agent for Federal National Mortgage
Association (“Fannie Mae”), filed a mortgage foreclosure complaint against
Leslie Linder, the then owner of the subject condominium unit. In its
amended complaint, Wells Fargo alleged in part that its lien was superior
to any other claims against title and interest except for unpaid
condominium assessments as provided in section 718.116, Florida
Statutes. Ultimately, final judgment of foreclosure was entered in favor of
Wells Fargo. Fannie Mae subsequently purchased the subject property at
the foreclosure sale, and a dispute then arose between Fannie Mae and
the Association regarding Fannie Mae’s liability for unpaid assessments
that became due before its acquisition of title.

    Unable to resolve their dispute, Wells Fargo, on behalf of Fannie Mae,
filed a motion in the foreclosure case to enforce the final judgment and
determine the amounts due to the Association. The trial court granted the
motion and determined the amount due to the Association. This appeal
follows.

   On appeal, the Association argues that the trial court lacked
jurisdiction to adjudicate this new dispute, and that pursuant to our
holding in Sienna Ridge Homeowners’ Association, Inc. v. Asia Pacific
Sovereign Fund, LLC, 134 So. 3d 1055 (Fla. 4th DCA 2013), the filing of a
separate independent action was required to resolve the issue of unpaid
assessments. See id. at 1056 (holding that an independent action is the
proper way to litigate the issue of assessments due from a third-party
purchaser at the foreclosure sale). We disagree. Unlike Sienna, this is not
a case involving a third-party purchaser seeking to intervene in order to
introduce new issues into the foreclosure action. The issue of unpaid
assessments was raised in the underlying foreclosure action and the third-
party purchaser, Fannie Mae, had a direct relationship with the plaintiff,
Wells Fargo.

   We accordingly affirm the trial court’s order.

   Affirmed.

MAY and FORST, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2